 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould include in all relevant craft units those welders who spend morethan 50 percent of their time serving that craft. I would, therefore,grant the Pipefitters' motion for reconsideration in these cases. Iwould also, in the interests of uniformity, modify the remaining craftunit findings to conform therewith.CHAIRMAN HERZOG took no part in the consideration of the above:Supplemental Decision and Order.TIN PROCESSING CORPORATIONandOILWORKERS INTERNATIONALUNION, CIO, PETITIONERTIN PROCESSING CORPORATIONandLOCALNo. 973,UNITED 'BROTIIER-HOODOF CARPENTERS&JOINERS OF AMERICA,AFL,PETITIONERTINPROCESSING CORPORATIONandLOCALNo. 347,INTERNATIONALUNION OF OPERATING ENGINEERS, AFL, PETITIONERTIN PROCESSING CORPORATIONandLOCAL No. 132, INTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRONSHIP BUILDERS AND HELPERSOF AMERICA, AFL, PETITIONERTIN PROCESSING CORPORATIONandLOCALNo.144,SHEET METALWORKERSINTERNATIONAL ASSOCIATION,AFL, PETITIONER.CasesNos. 39-RC-314, 39-RC-315, 39-RC-316, 39-RC-317, 39-RC-32O.September 21, 1951Decision,Direction of Elections,and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Clifford W.Potter, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers, in connection withthis case to a three-member panel [Chairman Herzog andMembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged ill commerce within the meaning of theAct.iLong after the time for filing briefs had expired, two intervenors, IBEW and Machinists,which had not filed briefs, one intervenor, Pipefitters, which had filed a brief,and theparent AFL, not ,a party to the present. proceeding, filed a joint request for oral a[gi}_ytleantbefore the Board. In these circumstances, the. request is denied, particularlyas, in ouropinion, theissues aresufficiently developed in-the record and the brief in this proceeding.SeeMeier d Frank Company,86 NLRB 517.96 NLRB No. 39. TIN PROCESSING CORPORATION3012.Oil Workers International Union, CIO, herein called Oil Work-ers, and its Local 449; Local No. 527, International Brotherhood ofElectricalWorkers, AFL, herein called IBEW; Texas City LodgeNo. 1446, International Association of Machinists, AFL, herein calledMachinists ; Local No. 211, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL, herein called Pipefitters; Local No. 973,United Brotherhood of Carpenters & Joiners of America, AFL, hereincalled Carpenters; Local No. 347, International Union of OperatingEngineers, AFL, herein called Operating Engineers ; Local No. 132,International Brotherhood of Boilermakers, Iron Ship Builders andHelpers of America, AFL, herein called Boilermakers; and Local No.144; Sheet Metal Workers International Association, AFL, hereincalled-Sheet Metal Workers, are labor organizations claiming to repre-sent certain employees of the Employer.3.Except as indicated in paragraph numbered 4 below, questionsaffectingcommerce exist concerning the representation of certainemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.'4.The appropriate units :The Oil Workers, in its amended petition, seeks to establisha single.plant-wide unit of all the Employer's production and maintenanceemployees,3 by adding pipefitters, machinists, and electricians to theother production and maintenance employees previously found by theBoard to be an appropriate unit.4 It was certified for that appropriateunit and, along with its Local 449, has represented that unit since 1949.5The Pipefitters, Machinists, and IBEW have intervened in orderto preserve their separate craft units, likewise found appropriate bythe Board,6 for which they had been certified, and which they haverepresented since 1949. .The Carpenters, Boilermakers, and Sheet Metal Workers have eachfiled at petition requesting the Board to sever additional craft unitsfrom the production and maintenance unit presently represented bythe Oil Workers, and the petition of the Operating Engineers seeksto sever acertain noncraft unit.The Oil Workers has intervened in2The Oil Workers urges itscurrent contractamendment as a bar with respect to thetinsmiths.The original contract covering the employees in question would have expiredon June 30,1951, had itnot been "prematurely extended" on April23, 1951.As theSheetMetalWorkers' petition, filed on May 2, 1951, was timely withrespect to thetermination date of the originalcontract,we find no meritin the OilWorkers'contractbar contention.Phelps-Dodge Corporation,Morenol Branch,92 NLRB1564 ; cf. DesotoCreamery& ProduceCo ,94 NLRB 1627,and cases cited therein.2 The Oil Workersoriginallysought an electrical unit but thereafter filed an amendedpetition forthe broaderproduction and maintenance unit.4TinP--eaeessingCorporatidn.,-80-NLRB -1369.5 Prom, 1942 until 1949 all the production and maintenanceemployeesof the Employer,including pipefitters,machinists,and electricians,were represented in a single unit.6 '+'in Processing Corporation,78 NLRB96, and 80 NLRB 1369. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD-order to preserveits present productionand maintenanceunit.TheEmployer took no position on the unitquestions.In support of its position that craft units are inappropriate, theOil Workers urges that the tin-smelting industry in the United States'is comparableto the basicsteeland aluminumindustries and, as such,should fall under the principle announced in theNational Tube Com-,pany 8andThe Permanente Metals Corporation9cases.Although aware that the Board, in 1948, had found that theNational Tubedoctrine was not applicable to the tin-smelting in-4ustry,10 the Oil Workersurges,in effect, that the Board reconsiderand reverseits earlier decision in the light of the present more compre-hensive and complete record and the newerPermanentecase involvingthe basic aluminum industry. This record, the Oil Workers contends,presents more cogent evidence of the highly integrated and inter-dependent character of the tin-smelting industry and its similarityto the basic aluminum industry.Upon thorough consideration ofthe record, we do not find any persuasive reason for departing from,our earlier decision.On the contrary, the record herein further sup-ports that decision.The testimony is that the Employer's presentoperations are substantially the same as they were at the time of ourearlier decision in 1948; that craft employees generally work through-out the plant at irregular intervals, performing maintenance- workonly as needed; and that, although the plant operates continuously,most craftsmen work on the first shift, with nothing more than skele-ton crews on the other shifts.Moreover, the president and generalmanager of the Employer, testifying as an expert metallurgical engi-neer,was of the opinion that, among all the metal-smelting industries,'operations in the aluminum industry are most dissimilar to those intin.Under these circumstances, we are of the opinion that the opera-tions of the Employer, while integrated and continuous, do not require.an integration equivalent to that in the basic steel or aluminumindustry 11Accordingly, we find that the integration and continuityof operations and the bargaining history on a broader basis are notsufficient to offset the special community of interest among the em-ployees in the smaller craft units, and that such units may be appropri-ate.Depending, in part, on the desires of the employees involved, suchcrafts may be bargained for separately or as a part of the moreinclusive plant-wide unit.'The Employer operates the only tin-smelting plant In the United States except perhapsfor a privately owned plant In New Jersey, whose operations are not set forth in therecord.--s 76 NLRB 1199.0 89 NLRB 804.10Tin Processing Corporation,80 NLRB 1369..11See alsoWeyerhaeuser Timber Company,87NLRB 1076,andCorn Produets'RefiningCompany,80 NLRB 362. ' _ TIN PROCESSING CORPORATION303Case No. 39-RC-314As .indicated above, the Oil Workers seeks an all-inclusive plant-wide production and maintenance unit, while the Pipefitters,Machinists, and IBEW oppose the absorption of their previously sep-aratocraft units.Although the plant-wide unit sought by the OilWorkers may be appropriate, we also find that separate craft units ofpipefitters, machinists, and electricians, as heretofore established bythe Board, may also be appropriate. In these circumstances, webelieve that we should not merge these groups of employees into asingle plant-wide unit without first ascertaining their desires bymeans of separate elections I2Before directing an election, however, the Board must be adminis-tratively satisfied that the Oil Workers has a sufficient representativeinterest in the employees in question 13 In the instantcase,we areadministratively satisfied that the Oil Workers has failed to make thenecessary showing of interest among the pipefitters and machinists,although it has made an adequate showing among the electricians.Accordingly we shall not direct an election among the machinists andpipefitters.However, with respect to the electricians, includingapprentices, helpers, and leadmen, we shall direct a separate election.If a.majority of these employees select the IBEW, they will be takento have indicated their desire for continued representation as a sep-arate unit.' If, on the other hand, they select the Oil Workers, theywill be taken to have indicated their desire to have the Oil Workersbargain for them along with the other production and maintenanceemployees now represented by the Oil Workers.In view of the Oil Workers' apparent lack of desire for an electionamong : the employees for whom it has been certified and whom itpresently represents, we shall not direct an election in such group.Cases Nos. 39-RC-315, 39-RC-317, 39-RC-320In Case No. 39-RC-315, the Carpenters seeks to sever a unit ofcarpenters (including one leadman, one apprentice, and one helper).In Case No. 39-RC-317 the Boilermakers seeks to sever a singleunit of both riggers (including one leadman and one apprentice),welders (including one leadman, four apprentices, and six helpers),tinsmiths, and blacksmiths (including one apprentice). In Case No.39-RC-320, the Sheet Metal Workers seeks to sever a unit of the tin-smiths 14The Oil Workers contends that the groups sought should"Standard&Poor's Corporation,95 NLRB 248;New Jersey Brewers'Associationet al,,92 NLRB 1400;Illinois CitiesWater,Co, 87 NLRB 109.13See cases cited in footnote 11.14 In its petition,the Sheet Metal Workers asks for a unit of "all maintenance employeesin the Sheet Metal Department."The record discloses that such a department does notexist and that the sheet metal workers or tinsmiths or tinners,as they are called, are partof the welding department. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot be severed from its production and maintenance unit.We agreewith the Oil Workers that the employees sought by theBoilermakersconstitute a heterogeneous group of employees, lackinga sufficient com-munity of interest to warrant their severancein a singleunit 15How-ever, we believe that the constituent craft groups therein,as well asthose craft employees sought by the Carpenters, may constitute sepa-rate appropriate units.The carpenters, the welders, the blacksmiths, and the tinsmiths per-form their respective craft work throughout the Employer's plant,exercisingtheir traditional craft skills, performing no other work,interchanging with no other craft, and receiving the rate of pay forcraftsmen, which is different from that for operating personnel.While we have held that welders who are all regularly assigned towork with a particular craft or crafts should not by themselves con-stitute a separate appropriate craft unit, the welders herein work with,and for, all crafts; are a part of a separate welding department; andperform all welding work for the entire plant in a separate weldingshop.18We are of the opinion that the carpenters, welders, black-smiths, and tinsmiths hereexerciseskills and functions similar tothose exercised by other employees who, we have held, constitute iden-tifiable, homogeneous, craftsmen and that, therefore,-theflnayconsti-tute separate appropriate units?'Accordingly, we shall establishseparate voting groups for the carpenters, welders, blacksmiths, andtinsmith S.18There remain for consideration the riggers sought by theBoiler-makers, all of whom are assigned to the rigging department. Theseemployees also have been a part of the mbre inclusive plant-wide unitsince1942 and are presently represented by the Oil Workers.Theirprimary duty is the movement by machine of materialsand equip-ment that cannot be moved by hand.Whileriggersmay be skilledin the use of moving equipment and in the movement of heavy loads,we have previously held that such employees are not craftsmen,19 normay they constitute an appropriate severable unit on any other basis,in view of the long, more inclusive bargaining history.Accordingly,we shall not direct an election among these employees.'a International Paper Company, Southern Kraft Division(Rayon Plant),94 NLRB500;International Paper Company,SouthernKraftDivision,94NLRB 483."International Paper Company(Southern Kraft Division),96 NLRB 295.MemberHoustonjoins in this result only because he feels bound by the decision in the cited casefrom which he dissented.17lnternational Paper Company, Southern Kraft Division(Rayon Plant),supra;Inter-national Paper Company, SouthernKraft Division,supra;Merck& Co, Inc.,88 NLRB 975.19We have been administratively advised that the Boilermakers has failed to make ashowing of Interest in the tinsmith group.Accordingly we shall not place It on theballot in the election-directed for that group.19Continental Oil Company,95 NLRB 165;`Heyden Chdmicai Corporation,85 'NLRB1185, and cases cited therein. TIN PROCESSING CORPORATIONCase No. 39-RC-316305The Operating Engineers seeks to sever part of the Employer's493 production employees presently represented by the Oil Workers:operators, operator helpers, master weighers, weighers, checkers, boilerattendants, and boiler attendant helpers, laboratory analysts, and lab-oratory trainees.The Oil Workers contends that this unit is inappro-priate, in part because it fails to include approximately 218 other pro-since 1942, a part of the broader production and maintenance unitpresently represented by the Oil Workers.The Employer's production group consists of approximately 8operating departments, an analytical laboratory, and a transportationdepartment.Each of the operating departments is separately super-vised and is composed principally of operators, helpers, and laborers.The operators and their helpers operate the machinery and performthe production work.They do not appear to be skilled craftsmen andreceive less than the rate of pay for craftsmen.The laborers workwith the operators and do the manual labor of carrying samples,sweeping floore, and cleaning up.Moreover, some laborers in theleaching and tungsten departments also perform production work.Laborers generally have plant-wide seniority, whereas the other em-ployees requested by the Operating Engineers have departmentalseniority.However, contrary to the contention of the Operating En-gineers, this has not prevented laborers from applying for and secur-ing departmental jobs. In addition to excluding laborers, the Oper-ating Engineers would exclude the following operating departmentpersonnel: The regenerator rig man and the 4 employees who cleanIhe regenerators and operate a drill, the 4 scrap charge men who chargethe kilns with scrap iron, and the coal crusher.Further, the Oper-ating Engineers would not include in its unit all the 30 transporta-tioirdepaYrtnient employees who operate the lift trucks that move mate-rial .througjiiout the plant; and the fusers,20 laborers, and janitors inthe analytical laboratory.Working conditions and standards forworking efficiency are the same for all these employees.They all re-ceive the same general wage increases, punch time clocks, use thesame cafeteria and parking facilities, and are subject to the generalprovisions of the Oil Workers' contract.Thus, these categories ofemployees have interests in common with the other employees engagedin this highly integrated operation. In these circumstances, we see nopersuasive reason for setting up a part of a group of productionemployees as a separate unit, particularly in the face of a long history20The fusers fuse or liquefy the ore in a gas-fired furnace to prepare it for the laboratoryanalyst who tests for silver. 306DECISIONSOF NATIONALLABORRELATIONS BOARDof bargaining on a more inclusive basis.21The only basis for the re-quested unit appears to lie in the extent of organization.As we areprecluded by the Act from giving controlling weight to this factor inany unit determination,22 we find that the unit petitioned for by theOperating Engineers is inappropriate for the purposes of collectivebargaining,23 and shall dismiss its petition.In view of the foregoing, we shall make no final unit determinationat this time, but shall direct separate elections by secret ballot amongthe employees of the Employer at its Texas City, Texas, plant, in thevoting groups set forth below, excluding all other employees andsupervisors as defined in the Act :(a)All electricians, apprentices, helpers, and leadmen; (b) allcarpenters, apprentices, helpers, and leadmen; (c) all welders, ap-prentices, helpers, and leadmen; (d) all blacksmiths, including ap-prentices; (e) all tinsmiths and/or sheet metal workers.If a majority of the employees in any of these voting groups votefor the IBEW or Carpenters or Boilermakers or Sheet Metal Workers,in the voting groups where these labor organizations appear on theballot, they will be taken to have indicated their desire to constituteseparate bargaining units.[Text of Direction of Elections omitted from publication in thisvolume.]OrderIT IS HEREBY ORDERED that the petition filed in Case No. 39-RC-316,by LocalNo. 347,International Union of Operating Engineers, AFL;be, and it hereby is, dismissed.21SeeCentral CooperativeWholesale,93 NLRB 1.22See Section 9(c) (5) of the Act.23SeeAlpine Metals Manufacturing Company,95 NLRB 1190;Silverwood's,92 NLRB949.INTERNATIONAL.PAPER COMPANY (SOUTHERN KRAFT DIVISION)andUNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OF THE UNITED STATES ANDCANADA, AFL, LOCAL 568, PETITIONER.Case No. 15-RC-51i.Sep-tem,ber 21, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Andrew P.Carter, hearing96 NLRB No. 35.